     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 1 of 15
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                 March 25, 2021
                              SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

IFONE NEDA INTERNET SERVICE, INC., §
et al,                             §
                                   §
       Plaintiffs,                 §
VS.                                §                  CIVIL ACTION NO. 4:21-CV-330
                                   §
ARMY & AIR FORCE EXCHANGE          §
SERVICE, et al,                    §
                                   §
       Defendants.                 §

                               MEMORANDUM AND OPINION

       Plaintiffs filed this case on February 1, 2021 and moved for preliminary injunctive relief.

(Docs. 1, 19, 21, 27.) On February 26, 2021, this Court held an evidentiary hearing, and on March

1, 2021, this Court held a follow-up hearing. After considering the written briefing, evidence

presented, oral arguments, and relevant law, the Court concluded that preliminary injunctive relief

should be DENIED. The Court entered an order to that effect on March 1, 2021. (Doc. 32.) The

Court writes to further set out the reasons for its denial in light of Plaintiffs’ Motion for

Reconsideration (Doc. 33.)

       I.      BACKGROUND

       This case arises amidst the United States government’s recent decision to decrease its

military presence in Afghanistan. (Doc. 25, Exhibit A ¶ 5.) As a result of that decision, the size of

the U.S. military base at Kandahar Airfield (KAF), also known as New Camp Brown (NCB), has

commensurately shrunk. (Doc. 25, Exhibit D ¶ 3.) The Commander of that base, Lieutenant

Colonel Adamcyzk, is responsible for planning for the reduction in the base’s physical footprint,

including related infrastructural changes. (Doc. 25, Exhibit A ¶ 5.) The Acting Mayor of the base,

Jacob Horn, is responsible for coordinating day-to-day operations within KAF and carrying out



                                                 1
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 2 of 15




Commander Adamczyk’s policies. (Doc. 25, Exhibit D ¶ 2.)

       Plaintiffs IFONE NEDA Internet Service, Inc. and IFONE, Inc. (together, “IFONE”) have

provided internet services at KAF since at least 2013. (Doc. 21 ¶ 13.) IFONE is one of two

contractors that has provided internet services at KAF, the other being DHI Telecom, LLC. (Doc.

25, Exhibit B ¶ 6.) IFONE initially provided services pursuant to an April 12, 2013 agreement with

Colonel Mitchell Malone, then-U.S. Commander at KAF, which authorized IFONE to access the

base (Doc. 1-2 at 27–34) and a subsequent contract between IFONE and the Army and Air Force

Exchange Services (AAFES). (Doc. 25, Exhibit B1.) IFONE additionally has subcontracts with at

least 10 other DOD and NATO civilian and military organizations under separate service

agreement contracts. (Doc. 15-2 at 6.)

       The agreement with AAFES is a “non-exclusive contract to provide Internet Service

Provider (ISP) concession operations in Afghanistan.” It states that IFONE “will offer internet

access to individual living quarters ‘in-room’, Wi-Fi hotspots, and any locations designated by the

Exchange.” (Doc. 25-2 at 25.) Its “Termination” clause allows the contract to be terminated by

either party immediately upon thirty days written notice. (Doc. 25-2 at 33.) Its “Disputes” clause

states: “All disputes arising under or relating to this contract shall be resolved under this clause.”

(Doc. 25-2 at 35.) Under that clause, a contractor must submit claims to the contracting officer for

a written decision, which may be appealed to the Armed Services Board of Contract Appeals

(ASBCA). (Id.)

       On January 5, 2021, KAF/NCB Command made an initial decision to retain IFONE, not

DHI, as the sole internet service provider on base in light of the drawdown. (Doc. 25-2 at 184.)

Following discussions on January 21, however, Kristin Mazur (the Camp Mayor at KAF) and

Daniel Roney (the Senior Enlisted Leader on NCB) reversed course and decided to retain DHI




                                                  2
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 3 of 15




instead of IFONE. (Doc. 25-2 at 186–188.) The reasons given were that “[DHI’s] towers and

equipment are already within the NCB footprint,” whereas IFONE had physical infrastructure

outside the boundaries of NCB that would be more difficult to move. (Id.)

       On January 24, IFONE’s co-CEO Joseph Stewart responded to the decision by explaining

that IFONE would be able to relocate inside the new perimeter within 30 to 45 days with “minimal

to no downtime” of existing services. (Doc. 1-2 at 20.) As IFONE is a “joint venture United States

and Afghan company,” that relocation process would have involved negotiating land rights outside

the new perimeter directly with the Afghan National Army (“ANA”) contingent. (Id. at 19.) Roney

felt that IFONE’s proposal was “not a viable option” for three reasons: (1) the ANA does not

actually own the land outside the perimeter where IFONE was stationed, so IFONE lacked a basis

to negotiate authorization to stay in that area, (2) as a result, IFONE’s workers would be unable to

enter NCB for basic necessities such as dining or living, and (3) IFONE would not have a way of

obtaining fuel for generators for its Network Operations Center (NOC) that were not tied to force

protection outside the perimeter. (Id. at 18.) In subsequent e-mail exchanges, IFONE reiterated

that it would need 45 days to engineer and install a new NOC inside NCB, which Roney reiterated

would be too long; IFONE subsequently expressed a willingness to meet any “viable timeline”

given to it by Camp Command. (Id. at 13–15.) After further back and forth between KAF/NCB

Command and IFONE, on January 25, Mazur directed Stewart to seek any further guidance from

his “COR” (Contracting Officer Representative). (Id. at 9.)

       On January 26, 2021, Contracting Officer James Gordon, in a written letter, told IFONE

that the government was terminating its contract with IFONE (including services provisioned

through subcontract support) effective February 28, 2021. (Id. at 6.) It directed IFONE to pay all

fees to AAFES, return all AAFES-owned property, surrender installation passes to the installation




                                                 3
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 4 of 15




Provost Officer, and provide a draw down plan and exit strategy. (Id.) The stated reason for the

decision was that “the location of IFONE’s current NOC is outside the new boundaries of

KAF/NCB, and because of the probable time difference between those boundaries going up and

IFONE’s replacement NOC going into operation.” (Id. at 8.)

       On February 5, Acting Mayor of NCB Jacob Horn informed IFONE that it would be

allowed to store its physical infrastructure within the NCB, which led to a misunderstanding.

IFONE understood this to reinstate its ISP contract. (Doc. 21 ¶ 24.) However, Horn subsequently

clarified that, as he is not a contracting officer, he has no authority to modify contracts and did not

mean to do so. (Doc. 25-4 at 3.) In any event, on February 9, 2021, Lieutenant Commander

Adamczyk wrote to Contracting Officer Gordon stating that IFONE’s services were no longer

needed and requesting that IFONE stop all services no later than March 1 and for their

demobilization to begin immediately thereafter, including the removal of unutilized equipment and

resources before March 13, 2021. (Doc. 25-2 at 214.)

       In its Amended Complaint and Motion for a Preliminary Injunction, IFONE seeks relief

via two causes of action. First, IFONE alleges that the decision to terminate its AAFES contract

and, by extension, its subcontracts, violated its due process rights under the Fifth Amendment as

an unlawful de facto debarment. (Doc. 21 ¶¶ 35–37.) Second, IFONE alleges that the decision

violates the Administrative Procedure Act (APA). (Doc. 21 ¶¶ 38–45.)

       II.     JURISDICTION AND JUSTICIABILITY

       28 U.S.C. § 1331 grants federal district courts jurisdiction to hear claims challenging

agency action under the APA, 5 U.S.C. § 702, including where a plaintiff challenges a military

contracting decision. See Blackhawk Indus. Prods. Grp. Unlimited, LLC v. United States Gen.

Servs. Admin., 348 F. Supp. 2d 662, 666 (E.D. Va. 2004). After the Court has established its




                                                  4
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 5 of 15




jurisdiction to hear the case, it must nevertheless additionally decide whether a judicial remedy is

available. See, e.g., Adkins v. United States, 68 F.3d 1317, 1322 (Fed. Cir. 1995) (“Even where a

court possesses jurisdiction to hear a claim, it may not do so in cases where the claim presents a

nonjusticiable controversy—i.e., the claim is such that the court lacks ability to supply relief.”).

“[J]usticiability is a particularly apt inquiry when one seeks review of military activities.” Id.

(quoting Murphy v. United States, 993 F.2d 871, 872 (Fed. Cir. 1993)). At the same time, “[n]ot

every claim arising from a military decision presents a nonjusticiable controversy.” Adkins, 68

F.3d at 1323. For example, even where the “merits of a decision committed wholly to the discretion

of the military are not subject to judicial review, a challenge to the particular procedure followed

in rendering a military decision may present a justiciable controversy.” Id. (emphasis in original)

(collecting cases); see also Murphy, 993 F.2d at 872 (“A court may appropriately decide whether

the military followed procedures because by their nature the procedures limit the military's

discretion); Mindes v. Seaman, 453 F.2d 197, 199 (5th Cir. 1971), rev’d on other grounds on

appeal after remand, 501 F.2d 175 (5th Cir. 1974) (“Whether the Post Commander acts arbitrarily

or capriciously, without proper justification, is a question which the courts are always open to

decide.”).

       Similarly, the APA exempts from judicial review agency action taken by a “military

authority exercised in the field in time of war or in occupied territory.” 5 U.S.C. § 701(b)(1)(G).

The D.C. Circuit has explained this exception as one applying to “military commands made in

combat zones or in preparation for, or in the aftermath of, battle.” Doe v. Sullivan, 938 F.2d 1370,

1380 (D.C. Cir. 1991). The court elaborated that the exception would preclude, for example,

“judicial interference with the relationship between soldiers and their military superiors.” Id. In

finding that the exception did not apply, the D.C. Circuit stated that it was “confront[ed with] . . .




                                                  5
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 6 of 15




not a dispute over military strategy or discipline, not one between soldiers and their superiors, but

one over the scope of the authority Congress has entrusted to the FDA.” Id. In other words, the

exception does not apply to all “military matters” generally, but rather to those that implicate

military authority in a particular way—usually involving the exigencies of battle. Id. at 1381;

accord Nattah v. Bush, 770 F. Supp. 193, 202–03 (D.D.C. 2011) (“While the military is not exempt

as a whole from all wartime activities unrelated to armed conflict, . . . the exception reflects a

policy determination that acts undertaken by, or at the direction of, military officers or

commanders in a time of war must be exempt from judicial review to avoid the debilitating effect

the specter of judicial scrutiny might have in combat situations.”). “Whether a particular act is

subject to this exception is a fact-intensive inquiry.” Nattah, 770 F. Supp. at 203 (citing Rosner v.

United States, 2002 WL 31954453, at *3 (S.D. Fla. Nov. 26, 2002)).

       The decisions being challenged here are undoubtedly being exercised “in the field in time

of war,” but whether those decisions were made by military authority is more complicated. As Doe

v. Sullivan and the other cases make clear, courts generally apply this exception to decisions

between military officers or commanders and soldiers, or to decisions that otherwise implicate the

“exigencies” of armed conflict. In contrast, this case stems from a decision made by a government

contracting officer, even though that decision was made at the request of military authority and for

military reasons. Still, the decision to terminate a contract with a long-time internet service

provider on base is more akin to the situation in a case such as Diebold v. United States, 947 F.2d

787, 789 (6th Cir. 1991), involving a contractor for base services (which the Sixth Circuit found

to present a reviewable question) than the one in Nattah v. Bush, which involved a lawsuit by a

military contractor alleging that he was forced to work by military officers as an interpreter and

soldier in Iraq against his will (presenting a non-reviewable issue). While the decision to terminate




                                                 6
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 7 of 15




the contract was requested by a military commander—Lt. Col. Adamczyk—that decision was not

made to soldiers or otherwise made “in preparation for, or in the aftermath of, battle.” The current

dispute centers in part around the order for IFONE to move all of its infrastructure off base, and

the existence of that infrastructure does not appear to pose a military exigency of the kind that

would render AAFES’s decision here outside the scope of judicial review guaranteed by the APA,

even if it presents military-related logistical issues. Thus, the decision is judicially reviewable.

       The Court, having found that it has jurisdiction and that the claims are justiciable, now

terms to the claims for preliminary injunctive relief.

       III.    PRELIMINARY INJUNCTION

       At bottom, IFONE seeks an order enjoining the government from retracting IFONE’s

permit to operate inside the perimeter at KAF/NCB. A preliminary injunction is an “extraordinary

remedy.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24 (2008). IFONE bears the burden of

showing: (1) a substantial likelihood of success on the merits, (2) irreparable harm in the absence

of relief, (3) that the balance of equities favors them, and (4) that an injunction is in the public

interest. Id. at 20; Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).

       A. Substantial Likelihood of Success on the Merits

       IFONE seeks relief pursuant to two claims: (1) de facto debarment, and (2) violation of the

APA. The Court addresses the likelihood of success on the merits as to each claim in turn.

       i.      De Facto Debarment

       Debarment is a policy tool that is used by the government to ensure that it contracts only

with “responsible” contractors. 48 CFR 9.402 (“Agencies shall solicit offers from, award contracts

to, and consent to subcontracts with responsible contractors only. Debarment and suspension are

discretionary actions that . . . effectuate this policy.”). Federal regulations define the effects of




                                                   7
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 8 of 15




debarment as follows:

        Contractors debarred, suspended, or proposed for debarment are excluded from receiving
        contracts, and agencies shall not solicit offers from, award contracts to, or consent to
        subcontracts with these contractors, unless the agency head determines that there is a
        compelling reason for such action. Contractors debarred, suspended, or proposed for
        debarment are also excluded from conducting business with the Government as agents or
        representatives of other contractors.

48 CFR 9.405. As this language makes clear, debarment carries serious consequences. In effect, it

is an “an administrative action which excludes nonresponsible contractors from government

contracting.” Caiola v. Carroll, 851 F.2d 395, 397 (D.C. Cir. 1988). As a general matter,

debarment must occur pursuant to formal proceedings and is taken by a “debarring official.” See

Burke v. EPA, 127 F. Supp. 2d 235, 238–39 (D.D.C. 2001) (“The initiation of a debarment

proceeding requires the existence of past misconduct. . . . [T]he debarring official must determine

whether any mitigating factors show that the business risk to the government has been eliminated

to the extent that debarment would be unnecessary.”).

        There is no allegation in this case that IFONE has been formally debarred, as the

government did not follow any of the numerous procedures required by regulation had it done so.

Nevertheless, in the absence of formal proceedings, a party may allege that a de facto debarment

has occurred, “when a contractor or subcontract has, for all practical purposes, been suspended or

blacklisted from working with a government agency without due process, namely, adequate notice

and a meaningful hearing.” Phillips v. Spencer, 390 F. Supp. 3d 136, 155 (D.D.C. 2019) (emphasis

added). Because the consequences of de facto debarment are so severe, when it occurs “without

due process and on grounds of dishonesty, fraud or lack of integrity, [it] violates the Fifth

Amendment.” Id. at 161. At the same time, “[t]he standard for proving de facto debarment is high.”

Id. at 155.




                                                8
     Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 9 of 15




       “Two options exist to establish a de facto debarment claim: 1) by an agency's statement

that it will not award the contractor future contracts; or 2) by an agency's conduct demonstrating

that it will not award the contractor future contracts.” Phillips v. Mabus, 894 F. Supp. 2d 71, 81

(D.D.C. 2012) (quoting TLT Const. Corp. v. United States, 50 Fed. Cl. 212, 215–16 (Fed. Cl.

2001); see also Spencer, 390 F. Supp. 3d at 155 (describing de facto debarment as “a systematic

effort by the procuring agency to reject all of the bidder’s contract bids”). To show that an agency’s

conduct amounts to debarment, a plaintiff “[does] not have to prove that it [has] lost 100% of its

work,” but only “that the government’s actions were aimed at the overall status of the plaintiff as

a contractor, specifically at plaintiff receiving new contracts.” Mabus, 894 F. Supp. 2d at 82

(emphasis added). In other words, “de facto debarment may lie where there has been exclusion

from virtually all government work for a fixed period of time, . . . or where the government’s

conduct has the broad effect of largely precluding plaintiffs from pursuing government work.” Id.

(internal modifications and citations omitted).

       The reasons that de facto debarment implicates constitutionally protected liberty interests

are articulated at length in the foundational D.C. Circuit case Old Dominion Dairy Products, Inc.

v. Secretary of Defense, a case on which IFONE heavily relies. 631 F.2d 953 (D.C. Cir. 1980).

There, the government’s contracting officer made a determination that the plaintiff “lacked

integrity.” Id. at 955. As a result, the plaintiff was rejected for two substantial government contracts

despite submitting the low bid each time. Id. The plaintiff “never received any notice of the charges

against it,” and was in turn “never afforded the slightest opportunity to respond to those charges.”

631 F.2d at 964. In holding that the government’s actions implicated a constitutionally protected

liberty interest, the court emphasized that Old Dominion’s reputation had been impugned: “Old

Dominion was denied the renewal of the . . . contract solely on the basis of Sergeant Trevino's




                                                   9
    Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 10 of 15




determination that Old Dominion ‘lacked integrity. As stated in Roth, ‘where a person's good

name, reputation, honor, or integrity is at stake because of what the Government is doing to him,

notice and an opportunity to be heard are essential.’” Id. at 963 (quoting Bd. of Regents v. Roth,

408 U.S. 564, 573 (1972)). In Roth, the Supreme Court rejected a due process claim where a public

university “did not base the nonrenewal of [an instructor’s] contract on a charge, for example, that

he had been guilty of dishonesty, or immorality,” but noted that it would be a “different case” had

such an accusation been present. 408 U.S. at 573.

       Later cases echo this rationale. See, e.g., Mabus, 894 F. Supp. 2d at 83 (“As this Circuit

has held, individuals and corporations have a due process liberty interest in avoiding the damage

to their reputation and business caused by the stigma of broad preclusion from government

contracting.”); Spencer, 390 F. Supp. 3d at 161 (“The D.C. Circuit has recognized that de facto

debarment of a government contractor without due process and on grounds of dishonesty, fraud or

lack of integrity violates the Fifth Amendment.”). In Mabus, the district court found that the

plaintiffs alleged that the government “decided to bar them from Navy work because of rumors

that plaintiffs were submitting fraudulent bills to the government” and because of their “lack of

transparency.” 894 F. Supp. 2d at 83. Similarly, in Kartseva v. Department of State, an employee

of a government contractor was declared “ineligible to work on [a State Department] contract” due

to “counterintelligence concerns” which were never explained to her and to which she never had

an opportunity to respond. 37 F.3d 1524, 1525 (D.C. Cir. 1994). There, the court grappled with

the issue of whether these counterintelligence concerns, without more, were “sufficiently stigmatic

to work a similar disqualification” for other jobs. Id. at 1530. The court remanded the case to the

district court to resolve whether those concerns effected a broad preclusion of Kartseva’s ability

to work for the federal government. Id. And in Leslie & Elliott Co., Inc. v. Garrett, crucial to the




                                                10
    Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 11 of 15




district court’s finding of de facto debarment was not the fact that contracts had been denied to

plaintiff per se, but that the contracting officer had determined that the plaintiff had “demonstrated

a persistent pattern of bidding jobs low and exploiting obscure flaws in the plans and/or

specifications to the detriment of the Navy and the taxpayer”—a clearly stigmatizing sentiment.

732 F. Supp. 191, 197 (D.D.C. 1990) (emphasis in original).

       Based on this caselaw and on the factual record currently before the Court, IFONE has

failed to prove a substantial likelihood of success on the merits as to its de facto debarment claim.

First, IFONE has failed to meet either of the tests outlined in Mabus: that the government has made

clear, either through its statements or conduct, that it will not award IFONE future contracts. To

find otherwise would require the Court to infer, based on the government’s termination of the

AAFES contract and associated subcontracts alone, that the government was prohibiting IFONE

from all or virtually all future government work. The Court is unable to make that inference at this

early stage of the litigation, without knowing, for example, if a bid by IFONE was rejected by the

government following this termination decision. See, e.g., Dynamic Aviation v. Dep’t of Interior,

898 F. Supp. 11, 13 (D.D.C. 1995) (“The government points to the fact that plaintiff has not bid

on any formal contract since the date his suspension was lifted, . . . and argues correctly that de

facto debarment has generally been found only where the party claiming debarment bid on and

was denied more than one contract.”).

       More fundamentally, the lack of any allegation or evidence that the government’s decision

was based on charges of IFONE lacking integrity, or perpetrating fraud, or being generally

nonresponsible, is particularly telling. As the cases make clear, such evidence, while perhaps not

strictly necessary, is at the very least highly probative in implicating a constitutionally protected

liberty interest. In fact, the stated reason for the government terminating its contract with IFONE




                                                 11
    Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 12 of 15




is much simpler—that IFONE’s competitor was located entirely within the new perimeter of

KAF/NCB, whereas IFONE was not. Based on the record currently before the Court, this was not,

as IFONE insists, a post hoc justification, but rather was explained in e-mails between members

of the military command in mid-January, before the decision was communicated to IFONE.

Finally, in each of the de facto debarment cases cited by IFONE, beginning with Old Dominion,

the contractor had essentially no awareness of the reasons for the government’s decision not to

contract. In this case, the government made clear its rationale to IFONE. While IFONE of course

disputes this rationale, the fact that IFONE is aware of the basis for the government’s decision

distinguishes this case from the line of de facto debarment cases discussed above.

       In sum, without evidence either that the decision to terminate IFONE’s AAFES contract

and related subcontracts in some way affects IFONE’s ability to contract with the government in

the future, or that the decision was based in whole or in part on an accusation of nonresponsibility

a lack of integrity, or impropriety, the Court cannot conclude—under the high standard required

for preliminary injunctive relief—that IFONE has a substantial likelihood of proving a de facto

debarment claim.1




1
  In its Motion for Reconsideration, IFONE protests that the Court has created an impossibly high
standard for proving de facto debarment. The Court disagrees. The cases make clear that the
standard for proving de facto debarment is high, and with good reason—such a claim converts
what would otherwise be ordinary contracting cases into ones with serious constitutional
implications. Just as the Supreme Court found in Ross, this case would be a different one had the
government accused IFONE of impropriety or fraud, or had engaged in a systematic pattern of
rejecting IFONE’s bids for future government contracting awards. The Court is well aware that
the allegations in this case raise serious business concerns for IFONE, and the Court does not
detract from the weight of those concerns. But simply put, the Court is unable to make the
inferences that would be required to turn these business concerns—weighty as they are—into
constitutional ones. The Court also reiterates that IFONE may be able to show de facto debarment
with the benefit of more evidence after discovery, but the standard for preliminary injunctive relief
is high.


                                                 12
    Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 13 of 15




       ii.     Administrative Procedure Act

       Judicial review under the APA is limited to final agency action. 5 U.S.C. § 704. In its

Motion for Reconsideration, IFONE argues that the decision in this case was final and thus

reviewable because de facto debarment constitutes final agency action, and because the

government has offered them no means to exhaust administrative remedies. (Doc. 33 at 11.) As to

the first argument, the Court has found that IFONE has, based on the current record, failed to

establish a likelihood of success on its de facto debarment claim, and therefore that claim does not

itself provide a basis for finding reviewable final agency action here. As to IFONE’s second

argument, the Court notes that the AAFES contract contains a process for resolving disputes,

which involves first filing a claim with the contracting officer, which may be subsequently

appealed to the Armed Services Board of Contract Appeals. As IFONE has not engaged that

process at all, it has not, on the current record, exhausted its administrative remedies.

       The Court additionally recognizes that IFONE bases its APA claim at least in part on the

argument that it is authorized to operate at KAF/NCB independent of its AAFES contract. While

a deeper factual record may help elucidate this issue, the Court finds that the language in the

AAFES contract belies this interpretation of the prior 2013 settlement agreement purportedly

giving IFONE this authorization. The contract contains a clause that anticipates rapid changes in

the military environment which may affect IFONE’s investments:

       The contractor understands and agrees that all business risk remains with the contractor.
       Business risk includes, but is not limited to, contractor’s investment in equipment and
       supplies, permit and license fees, employee wages, and lost sales and income resulting from
       all operational changes or contract termination. The military sites envisioned under this
       contract are part of military operations. As such, the military will make appropriate
       decisions in the prosecution of the military operations with limited or no consideration of
       contract activities. Military decisions about the necessity, location, and duration of any
       services may change over time and are not controlled by the Exchange. It is expressly
       understood and agreed that neither the Exchange nor any other agency or instrumentality
       of the United States is or will be liable to concessionaire for costs of concessionaire’s



                                                 13
    Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 14 of 15




       investment in equipment and infrastructure for this contract.

(Doc. 25-2 at 122.) Thus, IFONE was aware of the business risk it assumed in entering the AAFES

contract—in particular, the risk that military decisions may be made with little to no regard to

contracting implications.

       Finally, the Court cannot find on the current record that the military’s request to continue

DHI’s services but not IFONE’s services, when continuing IFONE’s services would necessitate

additional logistical work on a military base, was likely arbitrary or capricious. The government’s

stated reason for terminating its contract with IFONE, including the requirement that IFONE

evacuate the base in light of the fact that the military determined it needed only one internet service

provider, was plausibly justified by the goals of the current troop drawdown in Afghanistan

broadly and KAF/NCB specifically. While the Court does not believe that the APA’s military

authority exception to judicial review fully applies in this circumstance, there is also no doubt that

the Court must “defer[] to the professional judgment of military authorities concerning the relative

importance of a particular military interest.” Winter, 555 U.S. at 24. This Court ultimately cannot

pass judgment on whether the decision to continue the DHI contract at the expense of the IFONE

contract was a correct or prudent one; the Court does find, however, that the decision was made at

the behest of a bona fide request from military authorities.

       Having found that IFONE has not established a substantial likelihood of success on the

merits as to either its Fifth Amendment de facto debarment claim or its APA claim, the Court need

not proceed to the other prongs of the preliminary injunction analysis.

       IV.     CONCLUSION

       For these reasons, the Court finds that preliminary injunctive relief is unwarranted at this

time, and Plaintiffs’ Motion for Reconsideration (Doc. 33) is DENIED.

       IT IS SO ORDERED.


                                                  14
Case 4:21-cv-00330 Document 41 Filed on 03/25/21 in TXSD Page 15 of 15




  SIGNED at Houston, Texas, on March 25, 2021.


                                   __________________________________
                                   HON. KEITH P. ELLISON
                                   UNITED STATES DISTRICT JUDGE




                                     15
